Order entered March 12, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01521-CV

                AETNA LIFE INSURANCE COMPANY, ET AL., Appellants

                                                 V.

               KINDRED HOSPITALS LIMITED PARTNERSHIP
   D/B/A KINDRED HOSPITAL HOUSTON MEDICAL CENTER, ET AL., Appellees

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-16-13831

                                            ORDER
         Before the Court is the parties’ March 11, 2019 joint motion to abate the appeal for sixty

days as they pursue mediation. We GRANT the motion. We ORDER the parties to file, by

Monday, May 13, 2019, either a motion to dismiss the appeal or a status report.

         We ABATE this appeal. It will be reinstated in sixty-five days from the date of this

order.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE